Case 1:09-cv-10429-VSB Document 146-1 Filed 07/29/19 Page 1 of 18




             EXHIBIT A
         Case
         Case1:09-cv-10429-VSB
              1:09-cv-10429-VSB Document
                                Document146-1
                                         72-3 Filed
                                              Filed08/03/15
                                                    07/29/19 Page
                                                             Page22of
                                                                   of18
                                                                      18



                                                                                1


     1

     2 SUPREME COURT STATE OF NEW YORK
     3 COUNTY OF NEW YORK : CRIMINAL TERM : PART 52
               - --- ---- - - -- - -- - -- - - ----- --- -- - - -- - --x
     4 P E 0 P LEO F THE S TAT E 0 F NEW YORK, In d. No. 2 2 8 0 / 0 8
     5

     6 - against -
     7 DAVI D HOLZER
     8 -Defendant.
         - -- ------ --- -- - ------ --------- - -- - ---x
     9
                                        III Centre Street
 10                                     New York, New York
                                        April 30, 2009
11

12

13 HONORABLE THOMAS FARBER, Judge
14

15 A P PEA RAN C E S
16
17                                  NEW YORK COUNTY DISTRICT ATTORNEY
                                    District Attorney, New York County
18                                  BY: HOPE KORENSTE IN, ESQ.
19

20                                  ACID FORFEITURE UNIT
                                    BY: MADELINE GUILMAIN, ESQ.
21

22                                        RON RUBENSTEIN, ESQ.
                                          Attorney for defendant
23
24
                                  CLAUDINE Y. DAVIDSON
25                                Senior Court Reporter
                                    CLAODINE Y. DAVIDSON
                                    SENIOR COURT REPORTER
                                                                           OUOO~9
          Case
          Case1:09-cv-10429-VSB
               1:09-cv-10429-VSB Document
                                 Document146-1
                                          72-3 Filed
                                               Filed08/03/15
                                                     07/29/19 Page
                                                              Page33of
                                                                    of18
                                                                       18




                                                                               2
                                               PROCEEDINGS
       1                                THE CLERK:      Cal ling calendar number
      2               11, David Holzer.
      3                                MS. KORENSTEIN:       Hope Korenstein for
      4              the People.
      5                                MS. GUILMAIN:      Madeline Guilmain,
      6              G-U-I-L-M-A-I-N, from the Asset Forfeiture Onit.
      7                                MR. RUBENSTEIN:       For the defendant,
      8              Ron Rubenstein.
      9                                THE COURT:    Okay.     So my understanding
 10                  is there is going to be a disposition.
 1 i                                   MS. GU ILMAIN:     Yes, your Honor.
12                                     THE COURT:    Okay.
13                                     There is a written plea agreement
i 4                 which has been extensively negotiated by both
15                  sides; iS that right?
i 6                                    MR. RUBENSTEIN:       That i S correct, your
1 7                 Honor.
18                                     THE COURT:    Have you reviewed this now
19                  with your client          and are we prepared to move
20                  forward?
2 i                                    MR. RUBENSTEIN:       Yes, I have.    I not
22                  only reviewed it today, I visited the defendant
23                  this week and went over the draft where there
24                  are very few changes between that and what 's
25                 contained here and we are ready to enter a plea
                                        CLAUDINE Y. DAVIDSON
                                        SENIOR COURT REPORTER
                                                                            000040
      Case
      Case1:09-cv-10429-VSB
           1:09-cv-10429-VSB Document
                             Document146-1
                                      72-3 Filed
                                           Filed08/03/15
                                                 07/29/19 Page
                                                          Page44of
                                                                of18
                                                                   18



                                                                             3
                                           PROCEEDINGS
      1          at this time your Honor.
      2                         THE COURT:        So, why don i t we have the
      3          pl ea ag reement execu ted and gi ve me a copy so I

      4          know what we are working from.
      5                         MS. KORENSTEIN:           Absolutely, your
      6          Honor.
      7                         THE COURT:        Are there any changes from
     8           what you showed me earlier today?
     9                          MS. K 0 RE N S T E IN:    No, your Honor.
 10                             MR. RUBENSTEIN:           Mr. Holzer wiii sign
1 i              in open court your Honor the plea agreement.
12                              MS. KORENSTEIN:           Actually, there are
13               three originals if tha t' s okay.              I have one.
14              The Court has        one and you have one.
15                              MR. RUBENSTEIN:           Also, does your Honor
16              have the stipulation in anticipation--
17                              VOICE:     Your Honor, may I approach on
18              this case?
19                              MS. KORENSTE IN:          He is not a party.
20                              VOICE:     I represent the victim.
2 i                             THE COURT:       No, sir.
22                              COURT OFFICER:           Have a seat, please.
23                              MS. GUILMAIN:        Judge, I think what
24              Mr. Rubenstein was starting to say is we are
25              also executing a forfeiture agreement that the
                                  CLAUDINE Y. DAVIDSON
                                  SENIOR COURT RE PORTER
                                                                       OU0041
     Case
     Case1:09-cv-10429-VSB
          1:09-cv-10429-VSB Document
                            Document146-1
                                     72-3 Filed
                                          Filed08/03/15
                                                07/29/19 Page
                                                         Page55of
                                                               of18
                                                                  18


     1           defendant is going to sign today.
     2                      MR. RUBENSTE IN:     Yes.   We are going to
     3           execute two documents.      One is a stipulation in
     4          anticipation of a discontinuance.         It's already
     5          been signed by Ms. Leslie Shoaler who is
     6          physically present_ tQ_99~~t_and I am giving the
     7          document to Mr. Holzer to sign.
     8                      We are also executing a document
     9          called Stipulation of Discontinuance and Order.
 10             This document is being executed prematurely your
 11             Honor in view of the fact that until all the
12              property is disposed of and the money is
13              distributed by the People, it can't be filed
14              with the Court but it would require signatures
is              at that time.
16                          So in anticipation of that, we are
17              executing it at this time in open court.
18                         MS. GUILAIN:     We will hold on to those
19             papers until the proposed time.
20                         THE COURT:     After you finish executing
21             the papers, approach before we do the plea,
22             please.
23                         MR. RUBENSTEIN:     Al s 0 execu t i ng your
24             Honor and signing of note is an assignment from
25             Mr. David Holzer to Michael Zackman in relation
                             'CLAUDINE Y. DAVIDSON
                             SEN I OR COURT RE PORTER




                                                              Of1.
                                                                10 .II~¡f (.
                                                                          r)
Case
Case1:09-cv-10429-VSB
     1:09-cv-10429-VSB Document
                       Document146-1
                                72-3 Filed
                                     Filed08/03/15
                                           07/29/19 Page
                                                    Page66of
                                                          of18
                                                             18
                                                                          '-""~.l ..--,- ~... ,'.,- -.,_ -.-__. "_




   II                                                                      4
                                "-, -, r'. ".-, ',.. r"o '".' , . ,




                                                                      OU0043
          Case
          Case1:09-cv-10429-VSB
               1:09-cv-10429-VSB Document
                                 Document146-1
                                          72-3 Filed
                                               Filed08/03/15
                                                     07/29/19 Page
                                                              Page77of
                                                                    of18
                                                                       18




                                                                              5
                                             PROCEEDINGS
      1              to moneys that were executed from Edgufund.
      2                           MS. GUILAIN: It's part of the Asset
      3              Forfei ture agreement. There is funds being held
      4              by a company tha t belonged to one of the
      5              victims.     We are simply transferring that back
      6              with the document, transferring back to the
      7             victim that it actually came from.
      8                          MS. KORENSTEIN:          For the record, there
      9             is. also a restitution order in this case that
 i 0                the parties agree will be signed at the time of
 ii                 sentence.
12                               THE COURT:        All right.     Can you all
13                  approach, please.
i 4
                                  (Whereupon, discussion held at the
15                  bench, and then the proceedings continued as
16                  follows: )
17                               THE COURT:        Let me know when you are
18                  ready to go forward.
19                               MR. RUBENSTEIN:          We are ready your
20                  Honor.
2 i                              MS. K 0 RE N S T E IN:   Your Honor, may I
22                  approach with a copy of the indictment?
23                               THE COURT:        Yes, please.
24                               (Document handed to the Court at thi s
25                 time. )
                                   CLAUDINE Y. DAVIDSON
                                   SENIOR COURT REPORTER
                                                                        Ou0044
      Case
      Case1:09-cv-10429-VSB
           1:09-cv-10429-VSB Document
                             Document146-1
                                      72-3 Filed
                                           Filed08/03/15
                                                 07/29/19 Page
                                                          Page88of
                                                                of18
                                                                   18




                                                                     6
                                      PROCEEDINGS
      1                       THE COURT:    So, Mr. Holzer, your
     2           lawyer tells me that you wish to wi thdraw your
     3           plea of not guilty and plead guilty to counts
     4           one, three, four and five of the indictment to
     5           satisfy these charges.        Is tha t correct?
     6                        THE DEFENDANT:     Yes, your Honor.
     7                        THE COURT:   Now, the term s 0 f the p lea
     8           as we mentioned are set forth in this plea
     9           agreement and nothing that I say is meant to
 10              contradict it or supersede it.           You understand
 11              that, right?
 12                          THE DEFENDANT:     Yes.
13                          THE COURT:     Have you fully read the
14              agreement, every single line and page and word
15              of it?
16                          THE DEFENDANT:      Yes, your Honor.
17                          THE COURT:     Do you understand
18              everything that's in it?
19                          THE DEFENDANT:      I un   de r stand
20              everything.
21                          THE COURT:     Have you discussed it
22              fully with your attorney, Mr. Rubenstein?
23                          THE DEFENDANT:      Yes.
24                          THE COURT:     Do you understand that
25              when you plead guilty, you give up your right to
                               CLAUDINE Y. DAVIDSON
                               SENIOR COURT REPORTER OU0045
          Case
          Case1:09-cv-10429-VSB
               1:09-cv-10429-VSB Document
                                 Document146-1
                                          72-3 Filed
                                               Filed08/03/15
                                                     07/29/19 Page
                                                              Page99of
                                                                    of18
                                                                       18



                                                                                    7
                                             PROCEEDINGS
      1              a trial?
      2                            THE DEFENDANT:         Yes, I do.
      3                           THE COORT:        Has anybody promised you
      4              anything in exchange for your plea of guil ty
      s              other than what's set forth in this agreement
      6              and my promise as to sentence which is also
      7              contained in this agreement?
      8                           THE DEFENDANT:         No, your Honor.
      9                           THE COURT:       Actually, I have not made
 10                  a promiss as to sentence but as you know, what i s
 11                  set forth that there will be a joint
 12                 recommenda t ion by the Peopl e and your attorney
 13                 a s to sen ten c e ass um i n g you f u 1 f ill c e r t a i n
 14                 conditions or if you don't fulfill other
 is                 conditions and I have agreed that I will follow
 16                 that recommendation if I have no other reason
i 7                 not to.
18                               And of course, if I can't follow the
19                  recommendation for some reason, I will permit
20                  you to wi thdraw your plea and start over again.
21                               T HE DEFENDANT:        Yes, your Honor.
22                               THE COURT:       At a trial, you have
23                  certain rights that you don't have when you
24                  plead guil ty.      And when you plead guil ty, you
2 S                 give up those rights.           You understand that?
                                    CLAODINE Y. DAVIDSON
                                    SENIOR COURT REPORTER
                                                                          000046
     Case
     Case1:09-cv-10429-VSB
          1:09-cv-10429-VSB Document
                            Document146-1
                                     72-3 Filed
                                          Filed08/03/15
                                                07/29/19 Page
                                                         Page10
                                                              10of
                                                                of18
                                                                   18



                                                                        8
                                           PROCEEDINGS
      1                       THE DEFENDANT:        Yes, I do.
      2                       THE COURT:        One right you have at a
      3          trial is to have the decision as to whether you
      4          are guilty or not guilty determined by a jury of
      5          12 people and their verdict would have to be
      6          unanimous.     Do you understand you have that
     7           right?
     8                        THE DEFENDANT:        Yes, I do, your Honor.
     9                        THE COURT:       At a criminal trial,
10              everything happens in open court.            So, when the
II              people call witnesses to testify, you get to see
12              them testify .     Your      lawyer gets to ask them
13              questions. That           1 S called confrontation of
14              witnesses or cross examination.
15                            Do you understand that?
16                            THE DEFENDANT:       Yes.   I am aware of
17              that.
18                            THE COURT:       At a criminal trial, you
i 9             have the right to put on a case if you wish to
20              and ca 1 1 wit n e sse s i f you wi s h to and t est i f y if

21              you wish to but you don i t have to do any of that
22              at a criminal trial.           You have the right to do
23              nothing because the People have the entire
24              burden of proving you guilty beyond a reasonable
25              doubt and one of the rights you have at a
                               CLAUDINE Y. DAVIDSON
                               SENIOR COURT RE PORTER

                                                                 000047
     Case
     Case1:09-cv-10429-VSB
          1:09-cv-10429-VSB Document
                            Document146-1
                                     72-3 Filed
                                          Filed08/03/15
                                                07/29/19 Page
                                                         Page11
                                                              11of
                                                                of18
                                                                   18



                                                                    9
                                     PROCEEDINGS
      1          criminal trial is to remain completely silent.
     2                       Do you understand that?
     3                       THE DEFENDANT:     Yes, I do.
     4                       THE COURT:    When you plead guil ty, you
     5           admit your guilt and there is no trial so you
     6           give up all the rights I just told you and every
     7           other right you have when you go to trial.
     8                      You understand that?
     9                      THE DEFENDANT:     Yes, I do your Honor.
 10                         THE COURT:    Conviction by plea of
 11             guilty is the same as a conviction by verdict
 12             after trial and this plea wil.lresult in .your
13              having on your rècord a conviction for three
14              counts of grand larceny in the first degree, a
15              class B felony and one count of grand larceny in
16              the second degree, a class C felony.
17                          You understand that?
18                          THE DEFENDANT:     Yes, I do, your Honor.
19                          THE COURT:    As I mentioned to you,
20              ordinarily when you plead guilty as a
21              consequence of that plea, you give up all the
22              rights you have when you go to trial.         And you
23              understand that, correct?
24                         THE DEFENDANT:     I do, your Honor.
25                         THE COURT:   Ordinarily, you do not
                              CLAUDINE Y. DAVIDSON
                              SENIOR COURT REPORTER
                                                              ouondB
     Case
     Case1:09-cv-10429-VSB
          1:09-cv-10429-VSB Document
                            Document146-1
                                     72-3 Filed
                                          Filed08/03/15
                                                07/29/19 Page
                                                         Page12
                                                              12of
                                                                of18
                                                                   18



                                                                                  10
                                       PROCEEDINGS
      1          automatically give up your appellate rights when
      2          you plead guilty.        However, as a condition of
      3          the agreement that you are entering into now,
      4          you are also giving up any right you have to
     5          appeal your conviction to a higher court.
     6                        Do you understand?
     7                        THE DEFENDANT:       I do, your Honor.
     8                       THE COURT:      Have you fully discussed
     9          that with your attorney as well?
10                           THE DEFENDANT:       I did.
i 1                          THE COURT:      I understand that there is
12              an agreed upon allocution which is paragraph
13              four of thi s plea agreement.
14                           MS. KORENSTEIN:           Yes; your Honor.
15                           THE COURT:      Do you want me to swear
16              the defendant in and have him allocute and read
1 7             the allocution?
18                           MS. KORENSTEIN:       Yes, please.
i 9                          THE COURT:      All right.       Raise your
20              right hand.      Do you solemnly swear what you are
21              about to tell me is the truth, the whole truth
22              and nothing but the truth so help you God?
23                           THE DEFENDANT:       I do.
24                           THE COURT:      I wiii ask the defendant
25              tor e a d t he all 0 cut ion the n .

                               CLAODINE Y. DAVIDSON
                               SENIOR COURT REPORTER
                                                                 ,.~ ,
                                                                 ~   ~ ="')
                                                                         l ~ ';",'-.1A \;Q
     Case
     Case1:09-cv-10429-VSB
          1:09-cv-10429-VSB Document
                            Document146-1
                                     72-3 Filed
                                          Filed08/03/15
                                                07/29/19 Page
                                                         Page13
                                                              13of
                                                                of18
                                                                   18




                                                                  11
                                     PROCEEDINGS
     1                       THE DEFENDANT:    Between March 2002 and
     2          April 2008, I stole more than $16 million from
     3          Barry Fingerhut, Heidi and John Rapillo, Michael
     4          and Barbara Zackman and Barry Pessar.          Begi nning
     5          in 2002, I invited Barry Fingerhut, someone I
     6          known for 15 years to invest in Dellwood
     7          Partners, an entity that I represented that
     8          Barry Fingerhut was making real estate
     9          investments between March 2002 and
 10             September 2006.
 11                         Barry Fingerhut gave me more than
12              12 million dollars to invest in Dellwood
13              Partners.    In fact, Dellwood Partners did not
14              exi stand I us ed that money for my own pers¿nal
15              use.
16                          Between December 2005 and March 2006,
17              I took $l. 6 million dollars from Heidi and
18              John Rapillo, people I have known for more than
19              20 years.    I represented to them I would invest
20              their money in a movie theater and penthouse
21             project. In fact, I did not invest any money on
22             their behal f . I used Rapillo' s money for my own
23             personal use and invested some of it on my
24             behal f .
25                          Between November 2006 and
                              CLAUDINE Y. DAVI DSON
                              SENIOR COURT REPORTER
                                                             000050
     Case
     Case1:09-cv-10429-VSB
          1:09-cv-10429-VSB Document
                            Document146-1
                                     72-3 Filed
                                          Filed08/03/15
                                                07/29/19 Page
                                                         Page14
                                                              14of
                                                                of18
                                                                   18
                                                                                 ~.- -~- .--_.-- :. ~- " -.




                                                                                                  12
                                                           PROCEEDINGS
      1           November 2007, I took more than $1.7 million
      2           from Barbara and Michael Zackman, people whom I
      3          had been friends for more than 20 years.
                                                                                                  I
     4           represented to them that I would invest their
     5           money in a company called Vertex and a company
     6           called Cons               onus , C-O-N-S-O-N-U-S.
     7                                   In February 2007, I told them that I
     8          would invest their money in a real estate deal
     9           in Florida through a company called trident.
                                                                                                              In
 10             fact, I did not invest any money on their
 11             behalf.               I used Zachman's money for my
                                                                                      own
 12             personal use and invested some of it on my own
 13             beha1 f .
14                                      In March             2008,1 invited Bårry. Pessar,
15              se~eDn~ I knowh for
                                                                about ten years to inv~st in
16             a company called Versadial.
17                                     Based on representations that I made
18             Barry Pessar gave me $150,000 for the investment
19             in Versadial.                       I did not in fact invest Barry
20             Pessar's money with Versadial but used it for my
21             own personal use.
22                                    In this manner, I stole more than $16
23             million from the above named parties without
24             their permission and authority.
25                                    I would also like to just add that how
                                          CLAUDINE Y. DAVI DSON
                                          SENIOR COURT REPORTER

                                                                                  000G51
     Case
     Case1:09-cv-10429-VSB
          1:09-cv-10429-VSB Document
                            Document146-1
                                     72-3 Filed
                                          Filed08/03/15
                                                07/29/19 Page
                                                         Page15
                                                              15of
                                                                of18
                                                                   18



                                                                       13
                                          PROCEEDINGS
     1           sorry I am for the pain and duress that I have
     2           caused them.
     3                         THE COURT:      That i S not part of the
     4           initial allocution but I guess apologies are
     5          always welcome.
     6                        We can take the plea and adj ourn the
     7          matter for sentence.
     8                        THE CLERK:       In the presence of your
     9          attorney Mr. Rubenstein, do you now withdraw
10              your previously entered plea of not guilty and
11              do you plead guilty to three counts of grand
12              larceny in the first degree and one count of
13              grand larceny in the second degree in full
14              satisfaction of indictment 2280/08? Are those
15              y.o urp-l ea s?
16                            THE     DEFENDANT :   Yes.
17                           THE COURT:        Date for sentence.
18                            I understand the victim's wish to
19              speak at sentence.
20                           MS. KORENSTEIN:         That's correct.    Just
21              for the record, I would like to make a note
22              first of all that Mr. Holzer is waiving his
23              right to appeal and second of all, that per the
24             plea agreement--
25                           THE COURT:       I allocuted already.
                                    CLAUDINE Y. DAVIDSON
                                    SENIOR COURT REPORTER
                                                                    OU0052
      Case
      Case1:09-cv-10429-VSB
           1:09-cv-10429-VSB Document
                             Document146-1
                                      72-3 Filed
                                           Filed08/03/15
                                                 07/29/19 Page
                                                          Page16
                                                               16of
                                                                 of18
                                                                    18



                                                                   14
                                      PROCEEDINGS
      1                      MS. KORENSTE IN:     This pertains to the
      2           date of sentence.      The defendant is required to
      3          dispose of certain assets per the agreement
      4          before we can sentence him.
      5                      THE COURT: Are you asking for a long
      6          sentence date?     I am happy to give you a long
     7           sentence date.
     8                       MS. KORENSTEIN:     Yes, because it's
     9           pending the sale of a home.
 10                          MR. RUBENSTEIN:     I think the plea
 11              agreement talks of March.
12                           MS. KORENSTEIN:     A year.
13                           We spoke about a year.
14                           MR. RUBENSTEIN:     If your Honor ~~nts
15               to put it down for .'a Control date in case
16               everything is re solved-~
1 7                         THE COURT:     I am reluctant to adjourn
18               any case for a year but I am certainly happy to
19              put it off until the fall for sentence with the
20              understanding that if what needs to be
21              accomplished is not accomplished by then, we
22              will adjourn for a period of up to a year.
23                          MS. KORENSTE IN:    That's fine, your
24              Honor.
25                          THE COURT:   So, find me a Tuesday in
                              CLAODINE Y. DAVI DSON
                              SEN lOR COURT RE PORTER
                                                             nr\or~r:
                                                             .. '- ..J
  Case
  Case1:09-cv-10429-VSB
       1:09-cv-10429-VSB Document
                         Document146-1
                                  72-3 Filed
                                       Filed08/03/15
                                             07/29/19 Page
                                                      Page17
                                                           17of
                                                             of18
                                                                18



                                                                15
                                  PROCEEDINGS
       1      mid-September.     How about the 15th or the 22nd?
       2                   MR. RUBENSTEIN:    The 22nd is good.
       3                   THE COURT:   September 22nd, for
      4       sentence, or to adjourn it so that the defendant
      5       can further comply wi th the terms of the
      6       agreement.
      7                    MS. KORENSTEIN:    Judge, I am sorry.
      8       One more thing.     There will also
      9                    THE COURT:   You don i t need the
 10           indictment?
 i 1                       MS. KORENSTEIN:    Also judge just for
 12           the record, there will be a restitution order
 13           executed on the date of sentence as well.
 i 4         Counsel has seen a copy of that, and he is
 i 5         aware.
.16                        (Continued on tbe next p~ge,)
.17
i 8


19

20

2 i


22

23

24

25
                            CLAUDINE Y. DAVIDSON
                            SEN lOR COURT REPORTER
                                                           o uon 54
     Case
     Case1:09-cv-10429-VSB
          1:09-cv-10429-VSB Document
                            Document146-1
                                     72-3 Filed
                                          Filed08/03/15
                                                07/29/19 Page
                                                         Page18
                                                              18of
                                                                of18
                                                                   18



                                                                   16
                                     PROCEEDINGS
     1                       MR. RUBENSTEIN:       That iS correct your
     2           Honor.   I have recei ved a copy of it and I am
     3           aware of what the contents of it is.
     4                      THE COURT:        The defendant is remanded
     5          and the case is adjourned to September 22nd for
     6          sentence.
     7                      MS. KORENSTEIN:       Thank you very much.
     8                       *            *            *

     9     CERTIFIED TO BE A                           TRANSCRIPT.
 10

11

12                                             SENIOR COURT
13

14

15

16

17

18 .

19

20
21

22

23

24

25
                              CLAUDINE Y. DAVIDSON
                              SENIOR COURT REPORTER
                                                              O'ìor.~5
                                                              . t '. L
